                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

UNITED STATES OF AMERICA                )
                                        )
Plaintiff,                              )
                                        )
     v.                                 )    Case No. 19-00262-CR-W-HFS
                                        )
Christopher James Obyrne                )
                                        )
Defendant.                              )



                                        ORDER

      On July 2, 2020, defendant executed a Consent to Entry of Felony Plea

before Magistrate Lajuana M. Counts (Doc. 99), and a hearing was held formally

memorializing defendant’s guilty plea. Judge Counts determined that the guilty

plea to the lesser included charge contained within Count One of the Indictment

charging defendant with a violation of 18 U.S.C. §§ 841(a)(1), (b)(1)(c) and 846 -

that is, conspiracy to distribute heroin and methamphetamine, and to Count Two

of the Indictment charging defendant with a violation of 18 U.S.C. §§

1956(a)(1)(A)(i), (B)(i), (ii), and (h) – that is, conspiracy to commit money


          Case 4:19-cr-00262-HFS Document 118 Filed 09/29/20 Page 1 of 2
laundering. The defendant also agreed to the forfeiture of property, which

includes a money judgment to be entered against the defendant, as contained in

the Indictment. Judge Counts determined that the guilty plea was knowledgeable

and voluntary and that the offenses charged were supported by an independent

basis in fact containing each essential element of the offenses.

      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 101) and ACCEPT defendant’s

guilty plea and direct the Clerk to enter it. A Presentence Investigation Report

shall be filed within 120 days.




SO ORDERED.
                                       s/ HOWARD F. SACHS

                                       HOWARD F. SACHS
                                       UNITED STATES DISTRICT JUDGE

September 29, 2020

Kansas City, Missouri




        Case 4:19-cr-00262-HFS Document 118 Filed 09/29/20 Page 2 of 2
